Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 14, 17-18, and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention deals with a circuit breaker housing for holding a switching device and a number of connection contacts for a connection line and/or a busbar, the circuit breaker housing comprising: a first housing part and a second housing part; at least a first and second connection module having a connection contact for a connection line; wherein, in a joined or assembled state, said first and second housing parts together form a front side and a rear side opposite said front side, and at least one connection side and end faces located opposite one another; and wherein a holding chamber for receiving at least one connection module having one of said connection contacts is formed on said front side and/or on at least one of said connection sides; and wherein each connection module has a module housing, which has a connection opening for a connection line, said connection opening leading to the connection contact, and a contact opening; wherein the connection opening is arranged at that housing side of the module housing that faces toward the front side or the connection side, is flush therewith or forms same when the connection module is inserted into the holding chamber, and wherein the contact opening is arranged at that housing side of the module housing that faces toward a chamber base of the holding chamber when the connection module is inserted into the holding chamber; wherein the first connection module and/or the second connection module has a screw terminal or a screwless spring terminal as connection contact; and wherein the connection contact of the first or the second connection module has a contact element for electrical connection with a coupling contact received by the housing parts in the joined or assembled state, the coupling contact being accessible via a housing slot provided on the connection side (claim 1).  The above stated claim limitations are not taught or suggested by the prior art of record and therefore claims 14, 17, 18, and 21-26 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed May 16, 2022, have been fully considered and they are persuasive.  Specifically, the applicant’s argument that “Applicants respectfully disagree because Claude fails to disclose or suggest at least the claimed features of “at least a first and second connection module having a connection contact for a connection line” and “wherein the connection contact of the first or the second connection module has a contact element for electrical connection with a coupling contact received by the housing parts in the joined or assembled state, the coupling contact being accessible via a housing slot provided on the connection side" is persuasive and therefore claims 14, 17, 18, and 21-26 have been allowed.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
August 11, 2022